Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 5/6/2022, has been entered and acknowledged by the Examiner.  Claims 1-31 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-31 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selimi et al. (“Towards Blockchain-enabled Wireless Mesh Networks, hereinafter “Selim’’) in view of Curbera et al. (US Pub. 2018/0323975, hereinafter “Curbera’’), and further in view of Okoye (New Applications of Blockchain Technology to Voting and Lending, 11, 2017).

Regarding claim 1, Selimi discloses a system for detecting duplicate documents, comprising:
a distributed ledger node having a smart contract that determines if two private documents are duplicates (p. 15, 1st col., last para. checking if content of all the responses [15tand subsequences] have the same and according to the pre-defined policy);
an environment, coupled to the distributed ledger node, having at least a processor and a plurality of lines of instructions that is configured to (p. 15 & p. 16, same environments):
generate, by an encoding engine in the environment, one or more signatures that correspond to a first document, each signature being a representation of one or more fields in the first document and being generated based on the one or more fields in the first document; wherein the smart contract on the distributed ledger is further configured to compare the one or more signatures of the first document to one or more signatures corresponding to each document in a set of stored documents to determine when the first document is a duplicate (p. 15, a chain code or smart contract for transaction, policy, environment, inspection and etc.); and
wherein the environment is further configured to notify a user if the first document is a duplicate of the one or more documents in the set of stored documents (p. 15, 2°4 col. Validation is checked).
While Selimi discloses checking for same values, Selimi does not explicitly mention “duplications;” however, in the same field of blockchain technology, Curbera discloses checking for duplications ((¶ [0008], [0010], checking for matching/identical/same data between two blocks of data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Curbera into Selimi to make sure the network is secured for financial or any transactions.
While key/value pairs are known in blockchain technology, Selimi and Curbera do not explicitly disclose field pair.  However, Okoye discloses key value field pair (p. 14-p.15, an Ethereum account contains at lest four key/value pair fields).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Okoye into Selimi and Curbera to effectively generate messages for external account or a contract account.
Regarding claim 2, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein the first document and each document in the set of documents has at least one immutable data field having a value and a plurality of mutable data fields each having a value, wherein the value of the immutable data field in the first document exactly matches the value of the immutable data field in a particular document in the set of documents to determine that the first document and the particular document are duplicates (¶ [0008], checking for identical data between two blocks of data; also see Okoye for well known in the art of immutable data and mutable data in a blockchain transaction).

Regarding claim 3, Selimi in view of Curbera and Okoye disclose the system of claim 2, wherein the smart contract on the distributed ledger is further configured to determine when the first document and the particular document are duplicates if a majority of the values in each of the mutable fields in the first document are the same as the values in each of the mutable fields in the particular document (p. 14, 15 col., last para.: Such trust is provided in terms of immutability of blockchain’s data structure. Each block in blockchain contains information that is immutable).

Regarding claim 4, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein the first document and each document in the set of documents has at least one immutable data field having a value (p. 14, 1st col., last para.: Such trust is provided in terms of immutability of blockchain’s data structure. Each block in blockchain contains information that is immutable).

Regarding claim 5, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein the first document and each document in the set of documents has at least one mutable data field having a value (p. 14, in a blockchain technology, it is understood that there are both immutable and mutable data).

Regarding claim 6, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein the distributed ledger is further configured to store the one or more signatures for the first document and the one or more signatures for each document in the set of documents (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 7, Selimi in view of Curbera and Okoye disclose the system of claim 6, wherein the distributed ledger is further configured to construct a distributed ledger transaction to store the one or more signatures for each document (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 8, Selimi in view of Curbera and Okoye disclose the system of claim 7, wherein the distributed ledger transaction stores the one or more signatures in a payload of the distributed ledger transaction (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 9, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein each signature is a hash of the document (p. 15, hashing for checking signature).

Regarding claim 10, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein the first document is a medical claim document having an immutable field that contains a social security number and a plurality of mutable fields (Curbera, ¶ [0033], SSN).

Regarding claim 11, Selimi in view of Curbera and Okoye disclose the system of claim 10, wherein the smart contract in the distributed ledger node is further configured to detect that the first document and a particular document in asset of documents are duplicate when the value of the immutable data field in the first document exactly matches the value of the immutable data field in a particular document in the set of documents (¶ [0008], [0010], checking for matching/identical/same data between two blocks of data).

Regarding claim 12, Selimi in view of Curbera and Okoye disclose the system of claim 11, wherein the smart contract in the distributed ledger is further configured to determine that the first document and the particular document are duplicates when a majority of the values in each of the mutable fields in the first document are the same as the values in each of the mutable fields in the particular document (¶¶ [0008], [0010], checking for matching/identical/same data between two blocks of data).

Regarding claim 13, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein each signature is a hash of document and each hash uses a different hash function (p. 15, hashing for checking signature).

Regarding claim 14, Selimi in view of Curbera and Okoye disclose the system of claim 1 further comprising a second environment, coupled to the distributed ledger node, having at least a processor and a plurality of lines of instructions, wherein the first document is stored in the environment and the set of documents are stored in the second environment (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 15, Selimi in view of Curbera and Okoye disclose the system of claim 1, wherein the environment has a metadata database having a plurality of records and the environment is further configured to periodically purge each record whose age exceeds a maximum age from the metadata database (¶ [0047], a time period is set).

Regarding claim 16, Selimi in view of Curbera and Okoye disclose the system of claim 7, wherein the distributed ledger is further configured to remove stale document signatures that are stored in the distributed ledger (¶ [0047], a time period expired, appropriate actions are taken).

Regarding claim 17, Selimi discloses a method for detecting duplicate documents, comprising:
retrieving a document having one or more fields wherein each field contains data having a value (p. 15, 1t col., last para. checking content of all the responses);
generating, by an encoding engine in a computer based environment, one or more signatures that correspond to the retrieved document, each signature being a representation of the one or more fields in the retrieved document and being generated based on the one or more fields in the retrieved document (p. 15, a chain code or smart contract for transaction, policy, environment, inspection and etc.);
determining, by a computer having a smart contract on a distributed ledger, whether the retrieved document is a duplicate of a document of a set of stored documents that each have the one or more signatures, wherein determining whether the retrieved document is a duplicate further comprises comparing the one or more signatures of the retrieved document to the one or more signatures in each document in the set of stored documents (p. 15, checking for transaction, policy, environment, inspection and etc.); and
notifying a user when the retrieved document is a duplicate of at least one of the one or more documents in the set of stored documents (p. 15, 2°¢ col. Validation is checked); and
While Selimi discloses checking for same values, Selimi does not explicitly mention “duplications;” however, in the same field of blockchain technology, Curbera discloses checking for duplications ((¶¶ [0008], [0010], checking for matching/identical/same data between two blocks of data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Curbera into Selimi to make sure the network is secured for financial or any transactions.
While key/value pairs are known in blockchain technology, Selimi and Curbera do not explicitly disclose field pair.  However, Okoye discloses key value field pair (p. 14-p.15, an Ethereum account contains at least four key/value pair fields).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Okoye into Selimi and Curbera to effectively generate messages for external account or a contract account.

Regarding claim 18, Selimi in view of Curbera and Okoye disclose the method of claim 17, wherein the first document and each document in the set of documents has at least one immutable data field having a value and a plurality of mutable data fields each having a value and wherein determining if the retrieved document is a duplicate further comprises determining that the retrieved document is a duplicate when the value of the immutable data field in the retrieved document exactly matches the value of the immutable data field in a particular document in the set of documents ((¶¶ [0008], [0010], checking for matching/identical/same data between two blocks of data).

Regarding claim 19, Selimi in view of Curbera and Okoye disclose the method of claim 18, wherein determining if the retrieved document is a duplicate further comprises determining that the retrieved document is a duplicate when a majority of the values in each of the mutable fields in the retrieved document is the same as the values in each of the mutable fields in the particular document (p. 14, 1st col., last para.: Such trust is provided in terms of immutability of blockchain’s data structure. Each block in blockchain contains information that is immutable).

Regarding claim 20, Selimi in view of Curbera and Okoye disclose the method of claim 17, wherein the retrieved document and each document in the set of documents has at least one immutable data field having a value (p. 14, 15t col., last para.: Such trust is provided in terms of immutability of blockchain’s data structure. Each block in blockchain contains information that is immutable).

Regarding claim 21, Selimi in view of Curbera and Okoye disclose the method of claim 17, wherein the retrieved document and each document in the set of documents has at least one mutable data field having a value (p. 14, in a blockchain technology, it is understood that there are both immutable and mutable data).
Regarding claim 22, Selimi in view of Curbera and Okoye disclose the method of claim17 further comprising storing, in the distributed ledger, the one or more signatures for the retrieved document and the one or more signatures for each document in the set of documents (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 23, Selimi in view of Curbera and Okoye disclose the method of claim 22, wherein storing the one or more signatures further comprises constructing a distributed ledger transaction to store the one or more signatures (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 24, Selimi in view of Curbera and Okoye disclose the method of claim 23, wherein storing the one or more signatures further comprises storing the one or more signatures in a payload of the distributed ledger transaction for each document (p. 15, a chain code or smart contract includes signature for transaction, policy, environment, inspection and etc.).

Regarding claim 25, Selimi in view of Curbera and Okoye disclose the method of claim 17, wherein generating the one or more signatures further comprising hashing each document to generate the signature (p. 15, hashing for checking signature).

Regarding claim 26, Selimi in view of Curbera and Okoye disclose the method of claim 17, wherein the retrieved document is a medical claim document having an immutable field that contains a social security number and a plurality of mutable fields (Curbera, ¶ [0033], SSN).

Regarding claim 27, Selimi in view of Curbera and Okoye disclose the method of claim 26, wherein detecting if the retrieved document is a duplicate further comprises determining that the retrieved document is a duplicate when the value of the immutable data field in the retrieved document exactly matches the value of the immutable data field in a particular document in the set of documents (¶¶ [0008], [0010], checking for matching/identical/same data between two blocks of data).

Regarding claim 28, Selimi in view of Curbera and Okoye disclose the method of claim 27, wherein determining if the retrieved document is a duplicate further comprises determining that the retrieved document is a duplicate when a majority of the values in each of the mutable fields in the retrieved document is the same as the values in each of the mutable fields in the particular document (¶¶ [0008], [0010], checking for matching/identical/same data between two blocks of data).

Regarding claim 29, Selimi in view of Curbera discloses the method of claim 17, wherein each signature is a hash of document and each hash uses a different hash function (Selimi, p. 15, hashing for checking signature).

Regarding claim 30, Selimi in view of Curbera and Okoye disclose the method of claim 17 further comprising periodically purging each record whose age exceeds a maximum age from a metadata database in the computer based environment (¶ [0047], a time period is set).

Regarding claim 31, Selimi in view of Curbera and Okoye disclose the method of claim 23 further comprising removing stale document signatures that are stored in the distributed ledger (¶ [0047], a time period expired, appropriate actions are taken).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154